 

Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

 

 

This AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of August 2, 2017 (this
“Agreement”), among Travelport Finance (Luxembourg) S.à r.l., a private limited
liability company (société à responsabilité limitée) incorporated and existing
under the laws of the Grand Duchy of Luxembourg, registered with the Luxembourg
Trade and Companies Register under number B 189.658, having its registered
office at 20, rue Eugène Ruppert, L-2453 Luxembourg (the “Borrower”), TRAVELPORT
LIMITED, a company incorporated under the laws of Bermuda (“Holdings”), each
Guarantor (as defined in the Amended Credit Agreement (as defined below)), the
Term D Lenders (as defined in the Amended Credit Agreement (as defined below))
and GOLDMAN SACHS BANK USA, as Administrative Agent and as Collateral Agent.

 

PRELIMINARY STATEMENTS

 

WHEREAS, reference is made to that certain Credit Agreement, dated as of
September 2, 2014 (as amended by the Incremental Amendment, dated as of January
16, 2015, Amendment No. 2 to Credit Agreement, dated as of June 23, 2016,
Amendment No. 3 to Credit Agreement, dated as of January 19, 2017, and Amendment
No. 4 to Credit Agreement, dated as of July 31, 2017, as in effect immediately
prior to the initial funding of the Term D Loans, the “Existing Credit
Agreement”; the Existing Credit Agreement as amended by this Agreement, the
“Amended Credit Agreement”; capitalized terms used but not defined herein having
the meaning provided in the Amended Credit Agreement), among the Borrower,
Holdings, the Lenders from time to time party thereto, the Guarantors from time
to time party thereto, the Administrative Agent and the Collateral Agent;

 

WHEREAS, pursuant to Section 2.15 of the Existing Credit Agreement, the Borrower
has requested that the Existing Credit Agreement be amended so as to create a
new class of Term Loans as Refinancing Term Loans in the form of Term D Loans
having identical terms with and having the same rights and obligations under the
Existing Credit Agreement and the other Loan Documents as the Term C Loans,
except as such terms are amended hereby, in an aggregate principal amount of
$2,265,625,000, the proceeds of which shall be used to prepay in full the Term C
Loans outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement;

 

WHEREAS, each existing Term C Lender that executes and delivers a lender
addendum in the form attached hereto as Exhibit A (a “Lender Addendum (Cashless
Roll)”) agrees to continue all of its outstanding Term C Loans as Term D Loans
(such continued Term C Loans, collectively, the “Continued Term C Loans,” and
such Lenders, collectively, the “Continuing Term C Lenders”) and in connection
therewith will thereby (i) agree to the terms of this Amendment and the Amended
Credit Agreement and (ii) agree to continue all of its Term C Loans (such Term C
Loans, collectively, the “Existing Term C Loans”, and the Lenders of such
Existing Term C Loans, collectively, the “Existing Term C Lenders”) outstanding
on the Amendment No. 5 Effective Date (as defined below) as Term D Loans in a
principal amount equal to the aggregate principal amount of such Existing Term C
Loans so continued (or such lesser amount as notified to such Lender by Goldman
Sachs Bank USA in its capacity as a Lead Arranger for the Term D Loans (“GS
Bank”) prior to the Amendment No. 5 Effective Date);

 

 

 

 

WHEREAS, each Person (other than a Continuing Term C Lender in its capacity as
such) that executes and delivers this Amendment as an Additional Term D Lender
(as defined below) or a lender addendum in the form attached hereto as Exhibit B
(a “Lender Addendum (Additional Term D Lender)” and, collectively with each
Lender Addendum (Cashless Roll), the “Lender Addenda” and, each, a “Lender
Addendum”) agrees to make Term D Loans (collectively, the “Additional Term D
Lenders”) and in connection therewith will thereby (i) agree to the terms of
this Amendment and the Amended Credit Agreement and (ii) commit to make Term D
Loans to the Borrower on the Amendment No. 5 Effective Date (the “Additional
Term D Loans”) in such amount (not in excess of any such commitment) as is
determined by GS Bank and notified to such Additional Term D Lender;

 

WHEREAS, the proceeds of the Additional Term D Loans will be used by the
Borrower to repay in full the aggregate outstanding principal amount of the
Existing Term C Loans that are not continued as Term D Loans by Continuing Term
C Lenders; and

 

WHEREAS, the Continuing Term C Lenders and the Additional Term D Lenders
(collectively, the “Term D Lenders”) are severally willing to continue their
Existing Term C Loans as Term D Loans and/or to make Additional Term D Loans
(collectively, the “Term D Loans”), as the case may be, subject to the terms and
conditions set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.            Amendments to the Existing Credit Agreement. The Existing Credit
Agreement is, as of the Amendment No. 5 Effective Date, hereby amended as
follows:

 

(a)       Amendments to Section 1.01:

 

(i)       The definition of “Applicable Rate” is hereby amended by (i) deleting
“and” at the end of clause (d), (ii) replacing the period at the end of clause
(e) with “; and” and (iii) adding the following as a new clause (f):

 

“(e)    with respect to Term D Loans, (i) for Eurocurrency Rate Loans, 2.75% and
(y) for Base Rate Loans, 1.75%.”

 

(ii)      The definition of “Base Rate” is hereby amended by replacing the
proviso in the first sentence with the following:

 

“provided that for the avoidance of doubt, the Eurocurrency Rate for any day
shall be LIBOR, at approximately 11:00 a.m. (London time) two Business Days
prior to such day for deposits in Dollars with a term of one month commencing on
such day; it being understood that, for the avoidance of doubt, solely with
respect to the Term Loans, the Base Rate shall be deemed to be not less than
1.00% per annum.”

 

 2 

 

 

(iii)      The definition of “Eurocurrency Rate” is hereby amended by replacing
the last proviso thereto with the following: “provided that solely with respect
to the Term Loans, the Eurocurrency Rate shall be deemed to not be less than
0.00% per annum in all cases.”

 

(iv)     Clause (i) of the definition of “Maturity Date” is hereby amended and
restated in its entirety to read as follows:

 

“(i) with respect to (A) the Initial Term Loans, the date that is seven years
after the Closing Date and (B) any Term B Loans, Term C Loans or Term D Loans,
September 2, 2021,”

 

(v)       The definition of “Term Borrowing” is hereby amended by inserting at
the end thereof, the following new sentence:

 

“Following the Amendment No. 5 Effective Date, “Term Borrowing” shall include
each Term D Borrowing.”

 

(vi)      The definition of “Refinancing Term Loans” is hereby amended by
inserting at the end thereof, the following new sentence:

 

“Following the Amendment No. 5 Effective Date, “Refinancing Term Loans” shall
include Term D Loans.”

 

(vii)    The definition of “Repricing Transactions” is hereby amended by
replacing each instance of “Term C Loans” with “Term D Loans”.

 

(viii)   The following definitions are added where alphabetically appropriate to
read as follows:

 

“Additional Term D Commitment” means, as to each Additional Term D Lender, its
obligation to make an Additional Term D Loan to the Borrower on the Amendment
No. 5 Effective Date in such amount allocated to it by GS Bank (as defined in
Amendment No. 5) (but in no event greater than the amount set forth by such
Additional Term D Lender in the Lender Addendum (Additional Term D Lender) (as
defined in Amendment No. 5) executed and delivered by such Additional Term D
Lender.

 

“Additional Term D Lender” means a Person with an Additional Term D Commitment
to make Additional Term D Loans to the Borrower on the Amendment No. 5 Effective
Date pursuant to Section 2.01(e)(ii).

 

“Additional Term D Loan” means a Term D Loan made to the Borrower on the
Amendment No. 5 Effective Date by an Additional Term D Lender pursuant to
Section 2.01(e)(ii).

 

“Amendment No. 5” means Amendment No. 5 to this Agreement dated as of the
Amendment No. 5 Effective Date.

 

 3 

 

 

“Amendment No. 5 Effective Date” means August 2, 2017, the date of effectiveness
of Amendment No. 5.

 

“Continued Term C Lender” means a Term C Lender who has committed to continue
its Term C Loans as Term D Loans on the Amendment No. 5 Effective Date pursuant
to Section 2.01(e)(i).

 

“Continued Term C Loans” has the meaning set forth in Section 2.01(e)(i).

 

“Non-Continued Term C Loan” means each Term C Loan (or any portion thereof) that
is not continued as a Term D Loans pursuant to Section 2.01(e)(i).

 

“Term D Borrowing” means a borrowing consisting of Term D Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Term D Lenders pursuant to Section 2.01(e).

 

“Term D Lender” means the Continued Term C Lenders and the Additional Term D
Lenders.

 

“Term D Loan” means Additional Term D Loans and Continued Term C Loans.

 

(b)       Amendment to Section 2.01. Section 2.01 is hereby amended by adding
the following paragraph (e) to such section:

 

“(e) (i) Subject to the terms and conditions hereof and of Amendment No. 5, each
Term C Lender that executes and delivers a Lender Addendum (Cashless Roll) (as
defined in Amendment No. 5) severally agrees to continue all of its Term C Loans
outstanding on the Amendment No. 5 Effective Date into a like principal amount
of Term D Loans on the Amendment No. 5 Effective Date by cashless roll, as
further described in such Lender’s Lender Addendum (Cashless Roll) (such
continued Term C Loans, the “Continued Term C Loans”). All Term D Loans that
constitute Continued Term C Loans will be of the Type and have the Interest
Period (if applicable) specified in the Committed Loan Notice delivered in
connection therewith. All accrued and unpaid interest on the Continued Term C
Loans to, but not including, the Amendment No. 5 Effective Date shall be payable
on the Amendment No. 5 Effective Date, but no amounts under Section 3.05 shall
be payable in connection with such conversion.

 

(ii) Subject to the terms and conditions hereof and of Amendment No. 5, each
Additional Term D Lender severally agrees to make loans denominated in Dollars
in an aggregate amount not to exceed the amount of such Additional Term D
Lender’s Additional Term D Commitment to the Borrower on the Amendment No. 5
Effective Date. The Borrower shall prepay in full the aggregate principal amount
of the Non-Continued Term C Loans with the proceeds of the Additional Term D
Loans concurrently with the receipt thereof. All Additional Term D Loans will be
of the Type and have the Interest Period (if applicable) specified in the
Committed Loan Notice delivered in connection therewith. All accrued and unpaid
interest on the Non-Continued Term C Loans to, but not including, the Amendment
No. 5 Effective Date shall be payable on the Amendment No. 5 Effective Date and
the Borrower will make any payments required under Section 3.05 with respect to
the Non-Continued Term C Loans in accordance therewith.”

 

 4 

 

 

(c)        Amendment to Section 2.05(a). Section 2.05(a)(iv) is hereby amended
by replacing (i) each instance of “prior to six months following the Amendment
No. 3 Effective Date” used therein with “prior to six months following the
Amendment No. 5 Effective Date” and (ii) each instance of “Term C Loans” with
“Term D Loans”.

 

(d)       Amendment to Section 2.06(b). Section 2.06(b) is hereby amended by
adding the following at the end thereof:

 

“The Additional Term D Commitment of each Additional Term D Lender shall be
automatically and permanently reduced to $0 upon the funding of Additional Term
D Loans on the Amendment No. 5 Effective Date.”

 

(e)        Amendment to Section 2.07(a). Section 2.07(a) is hereby amended and
restated in its entirety as follows:

 

“(a)          Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Term Lenders (i) on the last Business Day of each
February, May, August and November, commencing with August 31, 2017, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Term D Loans outstanding on the Amendment No. 5 Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05, including, for
the avoidance of doubt, any prepayments pursuant to Section 2.05(a) made prior
to the Amendment No. 5 Effective Date) and (ii) on the Maturity Date for the
Term D Loans, the aggregate principal amount of all Term D Loans outstanding on
such date. In the event any Incremental Term Loans, Refinancing Term Loans or
Extended Term Loans are made, such Incremental Term Loans, Refinancing Term
Loans or Extended Term Loans, as applicable, shall be repaid by the Borrower in
the amounts and on the dates set forth in the Incremental Amendment, Refinancing
Amendment or Extension Amendment with respect thereto and on the applicable
Maturity Date thereof.”

 

(f)        Amendment to Section 2.14(e)(i)(C). Section 2.14(e)(i)(C) is hereby
amended by replacing each instance of “Term C Loans” with “Term D Loans”.

 

(g)       Amendment to Section 6.02(a). Section 6.02(a) is hereby amended by
replacing the word “days” with the words “Business Days.”

 

(h)       Amendment to Section 7.10. Section 7.10 is hereby amended to add the
following sentence:

 

 5 

 

 

“The proceeds of the Term D Loans shall be used to refinance the Term C Loans.”

 

2.            Term D Loans.

 

(a)       The continuation of Continued Term C Loans may be implemented pursuant
to other procedures specified by the Administrative Agent or GS Bank, including
by repayment of Continued Term C Loans of a Continuing Term C Lender followed by
a subsequent assignment to it of Term D Loans in the same amount.

 

(b)       For the avoidance of doubt, the Lenders hereby acknowledge and agree
that, at the sole option of the Administrative Agent, any Lender with Existing
Term C Loans that are prepaid as contemplated hereby shall, automatically upon
receipt of the amount necessary to purchase such Lender’s Existing Term C Loans
so replaced, at par, and pay all accrued interest thereon, be deemed to have
assigned such Loans pursuant to a form of Assignment and Assumption and,
accordingly, no other action by the Lenders, the Administrative Agent, GS Bank
or the Loan Parties shall be required in connection therewith.

 

3.            Representations and Warranties. To induce the other parties hereto
to enter into this Agreement, the Borrower and Holdings (on behalf of itself and
each other Loan Party) represent and warrant to each of the Lenders (including
the Additional Term D Lenders), the Administrative Agent and the Collateral
Agent that, after giving effect to this Agreement:

 

(a)       The execution, delivery and performance by the Borrower and Holdings
of this Agreement, and the consummation of the transactions contemplated herein
and therein, are within the Borrower’s and Holdings’ corporate or other powers,
(i) have been duly authorized by all necessary corporate or other organizational
action and (ii) do not (A) contravene the terms of any of its Organization
Documents, (B) conflict with or result in any breach or contravention of, or the
creation of any Lien under (other than as permitted by Section 7.01 of the
Amended Credit Agreement), or require any payment to be made under (x) any
Contractual Obligation to which the Borrower or Holdings is a party or affecting
the Borrower or Holdings or their properties or any of their Subsidiaries or (y)
any material order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which the Borrower or Holdings or their property is
subject, or (C) violate any applicable Law; except with respect to any conflict,
breach or contravention or payment (but not creation of Liens) referred to in
clause (ii)(B)(x), to the extent that such violation, conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

 

(b)       No material approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, the Borrower or Holdings of this
Agreement, or for the consummation of the transactions contemplated hereby and
thereby, except for the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect.

 

 6 

 

 

(c)       This Agreement has been duly executed and delivered by the Borrower
and Holdings. This Agreement constitutes a legal, valid and binding obligation
of each of the Borrower and Holdings, enforceable against such applicable party
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

 

4.            Conditions Precedent. This Agreement and the amendments set forth
in Section 1 of this Agreement shall become effective on the first date (the
“Amendment No. 5 Effective Date”) when, and only when, each of the applicable
conditions set forth below have been satisfied (or waived):

 

(a)       The Administrative Agent (or its counsel) shall have received
counterparts of this Agreement that, when taken together, bear the signatures of
the Borrower, Holdings, the Administrative Agent, the Collateral Agent and each
Term D Lender (whether pursuant to the execution and delivery of a Addendum or
counterparts of this Agreement). The Addenda shall have been duly executed by
each Existing Term C Lender or Additional Term D Lender, as applicable, such
that upon such execution by all such Lenders, the aggregate principal amount of
the Continued Term C Loans and the Additional Term D Loans is equal to
$2,265,625,000.

 

(b)       The Administrative Agent (or its counsel) shall have received a
certificate of the Borrower and Holdings dated as of the Amendment No. 5
Effective Date signed by a Responsible Officer of the Borrower and Holdings,
respectively, certifying (i) that the Organization Documents, including
amendments thereto, of the Borrower and Holdings, as applicable, either (x) have
not been amended since the Amendment No. 4 Effective Date or (y) are attached as
an exhibit to such certificate, (ii) (x) copies of resolutions of its Board of
Directors (or similar governing body) of the Borrower and Holdings, as
applicable, approving the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby or (y) to the extent the
resolutions delivered on the Closing Date approve such matters, that the
resolutions delivered on the Closing Date authorize the transactions
contemplated hereby, remain in full force and effect and have not been amended
or otherwise modified since the adoption thereof, (iii) (x) as to the incumbency
and specimen signature of each officer executing this Agreement or any other
document delivered in connection herewith on behalf of such Loan Party or (y) a
certification that the incumbency and specimen signature of each officer of each
Loan Party delivered to the Administrative Agent as of the Amendment 4 Effective
Date has not been amended since such date and (iv) as to the matters set forth
in Section 3(f) and (g) below.

 

(c)       The Borrower shall have paid to GS Bank and and to each of Goldman
Sachs Bank USA, Bank of America Merrill Lynch International Limited, Morgan
Stanley Senior Funding, Inc., UBS Securities LLC and Citigroup Global Markets
Limited, each as Lead Arranger in connection with this Agreement, all fees and
expenses due to be paid on the Amendment No. 5 Effective Date.

 

(d)       The Borrower shall have paid to the Administrative Agent, for the
account of each Term Lender holding Term C Loans immediately prior to the
effectiveness of this Agreement, all accrued but unpaid interest on such Term
Lender’s Term C Loans in accordance with Section 2.01(d) of the Amended Credit
Agreement.

 

 7 

 

 

(e)       The Administrative Agent shall have received a Committed Loan Notice
of Term D Loans.

 

(f)        The representations and warranties set forth in Article V of the
Amended Credit Agreement and in each other Loan Document shall be true and
correct in all material respects on and as of the date hereof (both before and
after giving effect to the transactions contemplated by this Amendment) with the
same effect as though made on and as of the date hereof, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date.

 

(g)       No Default or Event of Default shall exist on the date hereof before
or after giving effect to the Refinancing Term Loans and the use of proceeds
thereof.

 

5.            Ratification and Acknowledgements. By signing this Agreement, each
of the Borrower and Holdings, on behalf of itself and each other Loan Party,
hereby confirms that (i) the obligations of the Loan Parties under the Existing
Credit Agreement as modified hereby (including with respect to the Term D Loans)
and the other Loan Documents (x) are entitled to the benefits of the guaranties
and the security interests set forth or created in the Collateral Documents and
the other Loan Documents and (y) constitute Obligations for purposes of the
Amended Credit Agreement, the Guaranty, the Security Agreement and all other
Collateral Documents, (ii) notwithstanding the effectiveness of the terms
hereof, the Guaranty, the Security Agreement and the other Loan Documents are,
and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects and (iii) each Additional Term D Lender shall be a
“Secured Party” and a “Lender” for all purposes of the Amended Credit Agreement,
the Guaranty, the Security Agreement and the other Loan Documents. Each of the
Borrower and Holdings, on behalf of itself and each other Loan Party, ratifies
and confirms that all Liens granted, conveyed, or assigned to the Collateral
Agent by any Loan Party pursuant to any Loan Document remain in full force and
effect, are not released or reduced, and continue to secure full payment and
performance of the Obligations as modified hereby.

 

6.            Liens Unimpaired. Each Loan Party represents, warrants and agrees
that after giving effect to this Agreement, neither the modification of the
Existing Credit Agreement effected pursuant to this Agreement nor the execution,
delivery, performance or effectiveness of this Agreement:

 

(a)       impairs the validity or effectiveness of any guaranty granted pursuant
to any Loan Document, and such guaranties continue unimpaired to guarantee
repayment of all Obligations (including with respect to the Term D Loans),
whether heretofore or hereafter incurred;

 

(b)       impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations (including with respect to the
Term D Loans), whether heretofore or hereafter incurred; or

 

(c)       requires that any new filings be made or other action taken to perfect
or to maintain the perfection of such Liens.

 

 8 

 

 

7.            Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except in accordance with the Amended Credit
Agreement. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

8.            Loan Document. This Agreement shall constitute a Loan Document for
all purposes of the Amended Credit Agreement and the other Loan Documents.

 

9.            Governing Law, Etc. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Sections 10.14,
10.15(b) and 10.16 of the AMENDED Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

10.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement shall be effective as delivery of an original executed
counterpart of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 9 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

 

GOLDMAN SACHS BANK USA, as

Administrative Agent and Collateral Agent

      By: /s/ Elizabeth Fischer     Name: Elizabeth Fischer     Title:
Authorized Signatory

 

[Amendment No. 5 Signature Page]

 

 

 

 

 

Travelport Finance

(Luxembourg) S.à r.l., as Borrower

      By: /s/ John Sutherland   Name: John Sutherland   Title: Manager and
Authorized Signatory         By: /s/ Rochelle Boas   Name: Rochelle Boas  
Title: Manager and Authorized Signatory         TRAVELPORT LIMITED, as Holdings
        By: /s/ Rochelle Boas   Name: Rochelle Boas   Title: Senior Vice
President, Deputy General Counsel and Corporate Secretary

 

[Amendment No. 5 Signature Page]

 

 

 

 

  GALILEO ASIA, LLC   GALILEO LATIN AMERICA, LLC   TRAVEL INDUSTRIES, INC.  
TRAVELPORT INTERNATIONAL SERVICES, INC.   TRAVELPORT HOLDINGS, LLC   TRAVELPORT
INC.   TRAVELPORT NORTH AMERICA, INC.   WORLDSPAN LLC   WORLDSPAN VIATOR
HOLDINGS, LLC   WS FINANCING CORP.   WORLDSPAN OPENTABLE HOLDINGS, LLC  
WORLDSPAN S.A. HOLDINGS II, L.L.C.   WORLDSPAN SOUTH AMERICAN HOLDINGS LLC  
WORLDSPAN XOL LLC   TRAVELPORT OPERATIONS, INC.   WORLDSPAN DIGITAL HOLDINGS,
LLC   WORLDSPAN STOREMAKER HOLDINGS, LLC   WORLDSPAN TECHNOLOGIES INC.  
WORLDSPAN IJET HOLDINGS, LLC

 

  By: /s/ Rochelle Boas   Name: Rochelle Boas   Title: Senior Vice President,
Deputy General Counsel and Corporate Secretary

 

  TRAVELPORT FUNDING (LUXEMBOURG) S.À R.L.         By: /s/ John Sutherland      
Name: John Sutherland     Title: Manager and Authorized Signatory         By:
/s/ Rochelle Boas     Name: Rochelle Boas     Title: Manager and Authorized
Signatory

 

[Amendment No. 5 Signature Page]

 

 

 

 

  TRAVELPORT INVESTOR (LUXEMBOURG) PARTNERSHIP S.E.C.S.  

TRAVELPORT GLOBAL LIMITED

TRAVELPORT OPERATIONS LIMITED

  TRAVELPORT TRAVEL COMMERCE PLATFORM LIMITED  

TRAVEL GROUP INVESTMENTS LIMITED

TRAVELPORT INTERNATIONAL MANAGEMENT LIMITED

  TRAVELPORT INTERNATIONAL OPERATIONS LIMITED  

TRAVELPORT HOLDINGS (UK) LIMITED

TRAVELPORT FINANCE LIMITED

TRAVELPORT SERVICES LIMITED

 

TRAVELPORT INTERNATIONAL LIMITED

TRAVELPORT PAYMENT SOLUTIONS LIMITED

 

  By:   /s/ Timothy Hampton   Name: Timothy Hampton   Title: Director

 

  TRAVELPORT, LP   BY: TRAVELPORT HOLDINGS, LLC, its general partner         By:
/s/ Rochelle Boas     Name:  Rochelle Boas     Title: Senior Vice President,
Deputy General Counsel and Corporate Secretary

 

  TRAVELPORT LLC   GALILEO INTERNATIONAL TECHNOLOGY, LLC         By: /s/
Rochelle Boas     Name:  Rochelle Boas     Title:  Authorized Person

 

[Amendment No. 5 Signature Page]

 

 

 

 

Required Lenders Signature Pages on File with Agent

 

[Amendment No. 5 Signature Page]

 

 

 

 

EXHIBIT A

 

LENDER ADDENDUM (CASHLESS ROLL) TO THE

AMENDMENT NO. 5 TO

CREDIT AGREEMENT

DATED AS OF AUGUST 2, 2017

 

This Lender Addendum (Cashless Roll) (this “Lender Addendum”) is referred to in,
and is a signature page to, the Amendment No. 5 to Credit Agreement, dated as of
August 2, 2017 (the “Amendment”), by and among the Borrower, Holdings (each as
defined below), the Lenders party thereto, the Administrative Agent and the
Collateral Agent, to the Credit Agreement, dated as of September 2, 2014 (as
amended by the Incremental Amendment, dated as of January 16, 2015, Amendment
No. 2 to Credit Agreement, dated as of June 23, 2016, Amendment No. 3 to Credit
Agreement, dated as of January 19, 2017, and Amendment No. 4 to Credit
Agreement, dated as of July 31, 2017), by and between Travelport Finance
(Luxembourg) S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated and existing under the laws of the Grand
Duchy of Luxembourg, registered with the Luxembourg Trade and Companies Register
under number B 189.658, having its registered office at 20, rue Eugène Ruppert,
L-2453 Luxembourg (the “Borrower”), TRAVELPORT LIMITED, a company incorporated
under the laws of Bermuda (“Holdings”), the other Guarantors party thereto,
GOLDMAN SACHS BANK USA, as Administrative Agent, Collateral Agent and L/C Issuer
and the other lenders party thereto (as further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, including
pursuant to the Amendment, the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used herein shall have the meaning given to such term
in the Credit Agreement or the Amendment.

 

By its signature below, the undersigned hereby:

 

(a)        consents and agrees to the amendment of the Existing Credit Agreement
as described in the Amendment;

 

(b)       acknowledges that it has received a copy of the Amendment together
with all exhibits, schedules and annexes thereto and such other documents and
information as it has deemed appropriate to make its own decision to enter into
the Amendment and provide the consent set forth above;

 

(c)       authorizes the Administrative Agent, pursuant to authority granted to
the Administrative Agent under the Existing Credit Agreement, to execute the
Amendment on its behalf as if it were a party thereto;

 

(d)       represents that it is a Term Lender under the Existing Credit
Agreement; and

 

(e)       agrees on the terms and subject to the conditions set forth in the
Amendment and the Amended Credit Agreement, to continue its Existing Term C
Loans as Term D Loans pursuant to a cashless roll on the Amendment No. 5
Effective Date in the amount equal to the aggregate principal amount of such
Existing Term C Loans so continued.

 

[Signature Page Follows]

 

 

 

 

Name of  
Institution:  

 

Executing as a Continuing Term C Lender:             By:       Name:     Title:
         

For any institution requiring a second signature line:

        By:       Name:     Title:  

 

[Signature Page to Lender Addendum]

 

 

 

 

LENDER ADDENDUM (ADDITIONAL TERM LENDER)

TO THE AMENDMENT NO. 5 TO

CREDIT AGREEMENT

DATED AS OF AUGUST 2, 2017

 

This Lender Addendum (Additional Term Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Amendment No. 5 to Credit
Agreement, dated as of August 2, 2017 (the “Amendment”), by and among the
Borrower, Holdings (each as defined below), the Lenders party thereto, the
Administrative Agent and the Collateral Agent, to the Credit Agreement, dated as
of September 2, 2014 (as amended by the Incremental Amendment, dated as of
January 16, 2015, Amendment No. 2 to Credit Agreement, dated as of June 23,
2016, Amendment No. 3 to Credit Agreement, dated as of January 19, 2017, and
Amendment No. 4 to Credit Agreement, dated as of July 31, 2017), by and between
Travelport Finance (Luxembourg) S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated and existing under the laws of
the Grand Duchy of Luxembourg, registered with the Luxembourg Trade and
Companies Register under number B 189.658, having its registered office at 20,
rue Eugène Ruppert, L-2453 Luxembourg (the “Borrower”), TRAVELPORT LIMITED, a
company incorporated under the laws of Bermuda (“Holdings”), the other
Guarantors party thereto, GOLDMAN SACHS BANK USA, as Administrative Agent,
Collateral Agent and L/C Issuer and the other lenders party thereto (as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, including pursuant to the Amendment, the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used herein shall have the
meaning given to such term in the Credit Agreement or the Amendment.

 

By executing this Lender Addendum as an Additional Term D Lender, the
undersigned institution agrees (A) and consents to the amendment of the Existing
Credit Agreement as described in the Amendment, (B) on the terms and subject to
the conditions set forth in the Amendment and the Amended Credit Agreement (i)
to have 100% of such Additional Term D Lender’s Existing Term C Loans, if any,
prepaid on the Amendment No. 5 Effective Date and (ii) to purchase Term D Loans
by assignment from Term D Lenders identified by GS Bank, on or after the
Amendment No. 5 Effective Date, in the amount of such Additional Term D Lender’s
Additional Term D Commitment and (C) that on the Amendment No. 5 Effective Date
it is subject to, and bound by, the terms and conditions of the Amended Credit
Agreement and other Loan Documents as a Lender thereunder.

 

[Signature Page Follows]

 

 

 

 

Name of
Institution:   Additional Term D
Commitment:  

 

Executing as an Additional Term D Lender:

            By:       Name:     Title:          

For any institution requiring a second signature line:

            By:       Name:     Title:  

 

[Signature Page to Lender Addendum]

 

 

